Exhibit GEORGIA POWER COMPANY TO THE BANK OF NEW YORK MELLON, TRUSTEE. FORTIETH SUPPLEMENTAL INDENTURE DATED AS OF MARCH 16, 2010 SERIES 2010A FLOATING RATE SENIOR NOTES DUE MARCH 15, 2013 TABLE OF CONTENTS1 PAGE ARTICLE 1Series 2010A Notes 2 SECTION 101.Establishment 2 SECTION 102.Definitions 2 SECTION 103.Payment of Principal and Interest 4 SECTION 104.Determination of Interest 4 SECTION 105.Denominations 5 SECTION 106.Global Securities 5 SECTION 107.Transfer 5 SECTION 108.Redemption at the Company’s Option 6 ARTICLE 2Miscellaneous Provisions 6 SECTION 201.Recitals by Company 6 SECTION 202.Ratification and Incorporation of Original Indenture 6 SECTION 203.Executed in Counterparts 6 EXHIBIT AForm of Series 2010A Note EXHIBIT BCertificate of Authentication 1This Table of Contents does not constitute part of the Indenture or have any bearing upon the interpretation of any of its terms and provisions. i THIS FORTIETH SUPPLEMENTAL INDENTURE is made as of the 16th day of March, 2010, by and between GEORGIA POWER COMPANY, a Georgia corporation, 241 Ralph McGill Boulevard, N.E., Atlanta, Georgia 30308-3374 (the “Company”), and THE BANK OF NEW YORK MELLON, a New York banking corporation, 101 Barclay Street, Floor 8W, New York, New York10286 (the “Trustee”). W I T N E S S E T H: WHEREAS, the Company has heretofore entered into a Senior Note Indenture, dated as of January 1, 1998 (the “Original Indenture”), with The Bank of New York Mellon (as successor to JPMorgan Chase Bank, N.A. (formerly known as The Chase Manhattan Bank)), as heretofore supplemented; WHEREAS, the Original Indenture is incorporated herein by this reference and the Original Indenture, as heretofore supplemented and as further supplemented by this Fortieth Supplemental Indenture, is herein called the “Indenture”; WHEREAS, under the Original Indenture, a new series of Senior Notes may at any time be established by the Board of Directors of the Company in accordance with the provisions of the Original Indenture and the terms of such series may be described by a supplemental indenture executed by the Company and the Trustee; WHEREAS, the Company proposes to create under the Indenture a new series of Senior Notes; WHEREAS, additional Senior Notes of other series hereafter established, except as may be limited in the Original Indenture as at the time supplemented and modified, may be issued from time to time pursuant to the Indenture as at the time supplemented and modified; and WHEREAS, all conditions necessary to authorize the execution and delivery of this Fortieth Supplemental Indenture and to make it a valid and binding obligation of the Company have been done or performed. NOW, THEREFORE, in consideration of the agreements and obligations set forth herein and for other good and valuable consideration, the sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE 1 Series 2010A Notes SECTION 101.Establishment.There is hereby established a new series of Senior Notes to be issued under the Indenture, to be designated as the Company’s Series 2010A Floating Rate Senior Notes due March 15, 2013 (the “Series 2010A Notes”). There are to be authenticated and delivered $350,000,000 principal amount of Series 2010A Notes, and such principal amount of the Series 2010A Notes may be increased from time to time pursuant to Section 301 of the Original Indenture.All Series 2010A Notes need not be issued at the same time and such series may be reopened at any time, without the consent of any Holder, for issuances of additional Series 2010A Notes.Any such additional Series 2010A Notes will have the same interest rate, maturity and other terms as those initially issued.No Series 2010A Notes shall be authenticated and delivered in excess of the principal amount as so increased except as provided by Sections 203, 303, 304, 907 or 1107 of the Original Indenture.The Series 2010A Notes shall be issued in fully registered form. The Series 2010A Notes shall be issued in the form of one or more Global Securities in substantially the form set out in Exhibit A hereto.The Depositary with respect to the Series 2010A Notes shall be The Depository Trust Company. The form of the Trustee’s Certificate of Authentication for the Series 2010A Notes shall be in substantially the form set forth in Exhibit B hereto. Each Series 2010A Note shall be dated the date of authentication thereof and shall bear interest from the date of original issuance thereof or from the most recent Interest Payment Date to which interest has been paid or duly provided for. The Series 2010A Notes will not have a sinking fund. SECTION 102.Definitions.The following defined terms used herein shall, unless the context otherwise requires, have the meanings specified below.Capitalized terms used herein for which no definition is provided herein shall have the meanings set forth in the Original Indenture. “Calculation Agent” means The Bank of New York Mellon, or its successor appointed by the Company, acting as calculation agent. “Interest Determination Date” means the second London Business Day immediately preceding the first day of the relevant Interest Period. “Interest Payment Dates” means the 15th day of March, June, September and December, commencing June 15, 2010; provided, however, in the event that any Interest Payment Date (other than the Interest Payment Date that is the Stated Maturity or a Redemption Date) would otherwise be a day that is not a Business Day, the Interest Payment Date will be the next succeeding Business Day. 2 “Interest Period” means the period commencing on an Interest Payment Date (or, with respect to the initial Interest Period only, commencing on the Original Issue Date) and ending on the day before the next succeeding Interest Payment
